
	
		II
		112th CONGRESS
		1st Session
		S. 602
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Ms. Collins (for
			 herself, Mr. Roberts, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require regulatory reform.
	
	
		1.Short titleThis Act may be cited as the
			 Clearing Unnecessary Regulatory
			 Burdens Act or the CURB Act.
		2.Regulatory
			 reform
			(a)DefinitionsIn this section—
				(1)the term
			 Administrator means the Administrator of the Office of Information
			 and Regulatory Affairs in the Office of Management and Budget;
				(2)the term
			 agency has the same meaning as in section 3502(1) of title 44,
			 United States Code;
				(3)the term
			 economically significant guidance document means a significant
			 guidance document that may reasonably be anticipated to lead to an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy or a sector of the economy, except that economically
			 significant guidance documents do not include guidance documents on Federal
			 expenditures and receipts;
				(4)the term
			 disseminated—
					(A)means prepared by
			 an agency and distributed to the public or regulated entities; and
					(B)does not
			 include—
						(i)distribution
			 limited to Federal Government employees;
						(ii)intra- or
			 interagency use or sharing of Federal Government information; and
						(iii)responses to
			 requests for agency records under section 552 of title 5, United States Code
			 (commonly referred to as the Freedom of Information Act),
			 section 552a of title 5, United States Code, (commonly referred to as the
			 Privacy Act), the Federal Advisory Committee Act (5 U.S.C.
			 App.), or other similar laws;
						(5)the term
			 guidance document means an agency statement of general
			 applicability and future effect, other than a regulatory action, that sets
			 forth a policy on a statutory, regulatory or technical issue or an
			 interpretation of a statutory or regulatory issue;
				(6)the term
			 regulation means an agency statement of general applicability and
			 future effect, which the agency intends to have the force and effect of law,
			 that is designed to implement, interpret, or prescribe law or policy or to
			 describe the procedure or practice requirements of an agency;
				(7)the term
			 regulatory action means any substantive action by an agency
			 (normally published in the Federal Register) that promulgates or is expected to
			 lead to the promulgation of a final regulation, including notices of inquiry,
			 advance notices of proposed rulemaking, and notices of proposed
			 rulemaking;
				(8)the term
			 significant guidance document—
					(A)means a guidance
			 document disseminated to regulated entities or the general public that may
			 reasonably be anticipated to—
						(i)lead to an annual
			 effect on the economy of $100,000,000 or more or affect in a material way the
			 economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
						(ii)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
						(iii)materially
			 alter the budgetary impact of entitlements, grants, user fees, or loan programs
			 or the rights and obligations of recipients thereof; or
						(iv)raise novel
			 legal or policy issues arising out of legal mandates and the priorities,
			 principles, and provisions of this section; and
						(B)does not
			 include—
						(i)legal advisory
			 opinions for internal Executive Branch use and not for release (such as
			 Department of Justice Office of Legal Counsel opinions);
						(ii)briefs and other
			 positions taken by agencies in investigations, pre-litigation, litigation, or
			 other enforcement proceedings;
						(iii)speeches;
						(iv)editorials;
						(v)media
			 interviews;
						(vi)press
			 materials;
						(vii)congressional
			 correspondence;
						(viii)guidance
			 documents that pertain to a military or foreign affairs function of the United
			 States (other than guidance on procurement or the import or export of
			 non-defense articles and services);
						(ix)grant
			 solicitations;
						(x)warning
			 letters;
						(xi)case or
			 investigatory letters responding to complaints involving fact-specific
			 determinations;
						(xii)purely internal
			 agency policies;
						(xiii)guidance
			 documents that pertain to the use, operation or control of a government
			 facility;
						(xiv)internal
			 guidance documents directed solely to other agencies; and
						(xv)any other
			 category of significant guidance documents exempted by an agency head in
			 consultation with the Administrator; and
						(9)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a regulation that may—
					(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
					(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
					(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
					(D)raise novel legal
			 or policy issues arising out of legal mandates and the priorities, principles,
			 and provisions of this section.
					(b)Agency
			 assessment of significant regulatory actionsFor each significant regulatory action,
			 each agency shall submit, at such times specified by the Administrator, a
			 report to the Office of Information and Regulatory Affairs that
			 includes—
				(1)an assessment,
			 including the underlying analysis, of benefits anticipated from the significant
			 regulatory action, such as—
					(A)the promotion of
			 the efficient functioning of the economy and private markets;
					(B)the enhancement
			 of health and safety;
					(C)the protection of
			 the natural environment; and
					(D)the elimination
			 or reduction of discrimination or bias;
					(2)to the extent
			 feasible, a quantification of the benefits assessed under paragraph (1);
				(3)an assessment,
			 including the underlying analysis, of costs anticipated from the regulatory
			 action, such as—
					(A)the direct cost
			 both to the Federal Government in administering the significant regulatory
			 action and to businesses, consumers, and others (including State, local, and
			 tribal officials) in complying with the regulation; and
					(B)any adverse
			 effects on the efficient functioning of the economy, private markets (including
			 productivity, employment, and competitiveness), health, safety, the natural
			 environment, job creation, the prices of consumer goods, and energy
			 costs;
					(4)to the extent
			 feasible, a quantification of the costs assessed under paragraph (3);
			 and
				(5)an assessment,
			 including the underlying analysis, of costs and benefits of potentially
			 effective and reasonably feasible alternatives to the planned significant
			 regulatory action, identified by the agency or the public (including improving
			 the current regulation and reasonably viable nonregulatory actions), and an
			 explanation why the planned regulatory action is preferable to the identified
			 potential alternatives.
				(c)Agency good
			 guidance practices
				(1)Agency
			 standards for significant guidance documents
					(A)Approval
			 procedures
						(i)In
			 generalEach agency shall develop or have written procedures for
			 the approval of significant guidance documents, which shall ensure that the
			 issuance of significant guidance documents is approved by appropriate senior
			 agency officials.
						(ii)RequirementEmployees
			 of an agency may not depart from significant guidance documents without
			 appropriate justification and supervisory concurrence.
						(B)Standard
			 elementsEach significant guidance document—
						(i)shall—
							(I)include the term
			 guidance or its functional equivalent;
							(II)identify the
			 agency or office issuing the document;
							(III)identify the
			 activity to which and the persons to whom the significant guidance document
			 applies;
							(IV)include the date
			 of issuance;
							(V)note if the
			 significant guidance document is a revision to a previously issued guidance
			 document and, if so, identify the document that the significant guidance
			 document replaces;
							(VI)provide the
			 title of the document and a document identification number; and
							(VII)include the
			 citation to the statutory provision or regulation (in Code of Federal
			 Regulations format) which the significant guidance document applies to or
			 interprets; and
							(ii)shall not
			 include mandatory terms such as shall, must,
			 required, or requirement unless—
							(I)the agency is
			 using those terms to describe a statutory or regulatory requirement; or
							(II)the terminology
			 is addressed to agency staff and will not foreclose agency consideration of
			 positions advanced by affected private parties.
							(2)Public access
			 and feedback for significant guidance documents
					(A)Internet
			 access
						(i)In
			 generalEach agency shall—
							(I)maintain on the
			 Web site for the agency, or as a link on the Web site of the agency to the
			 electronic list posted on a Web site of a component of the agency a list of the
			 significant guidance documents in effect of the agency, including a link to the
			 text of each significant guidance document that is in effect; and
							(II)not later than
			 30 days after the date on which a significant guidance document is issued,
			 update the list described in clause (i).
							(ii)List
			 requirementsThe list described in subparagraph (A)(i)
			 shall—
							(I)include the name
			 of each—
								(aa)significant
			 guidance document;
								(bb)document
			 identification number; and
								(cc)issuance and
			 revision dates; and
								(II)identify
			 significant guidance documents that have been added, revised, or withdrawn in
			 the preceding year.
							(B)Public
			 feedback
						(i)In
			 generalEach agency shall establish and clearly advertise on the
			 Web site for the agency a means for the public to electronically submit—
							(I)comments on
			 significant guidance documents; and
							(II)a request for
			 issuance, reconsideration, modification, or rescission of significant guidance
			 documents.
							(ii)Agency
			 responseAny comments or requests submitted under subparagraph
			 (A)—
							(I)are for the
			 benefit of the agency; and
							(II)shall not
			 require a formal response from the agency.
							(iii)Office for
			 public comments
							(I)In
			 generalEach agency shall designate an office to receive and
			 address complaints from the public relating to—
								(aa)the
			 failure of the agency to follow the procedures described in this section;
			 or
								(bb)the
			 failure to treat a significant guidance document as a binding
			 requirement.
								(II)Web
			 siteThe agency shall provide, on the Web site of the agency, the
			 name and contact information for the office designated under clause (i).
							(3)Notice and
			 public comment for economically significant guidance documents
					(A)In
			 generalExcept as provided in paragraph (2), in preparing a draft
			 of an economically significant guidance document, and before issuance of the
			 final significant guidance document, each agency shall—
						(i)publish a notice
			 in the Federal Register announcing that the draft document is available;
						(ii)post the draft
			 document on the Internet and make a tangible copy of that document publicly
			 available (or notify the public how the public can review the guidance document
			 if the document is not in a format that permits such electronic posting with
			 reasonable efforts);
						(iii)invite public
			 comment on the draft document; and
						(iv)prepare and post
			 on the Web site of the agency a document with responses of the agency to public
			 comments.
						(B)ExceptionsIn
			 consultation with the Administrator, an agency head may identify a particular
			 economically significant guidance document or category of such documents for
			 which the procedures of this subsection are not feasible or appropriate.
					(4)Emergencies
					(A)In
			 generalIn emergency situations or when an agency is obligated by
			 law to act more quickly than normal review procedures allow, the agency shall
			 notify the Administrator as soon as possible and, to the extent practicable,
			 comply with this subsection.
					(B)Significant
			 guidance documents subject to statutory or court-imposed
			 deadlineFor a significant guidance document that is governed by
			 a statutory or court-imposed deadline, the agency shall, to the extent
			 practicable, schedule the proceedings of the agency to permit sufficient time
			 to comply with this subsection.
					(5)Effective
			 dateThis section shall take effect 60 days after the date of
			 enactment of this Act.
				3.Reduction or
			 waiver of civil penalties imposed on small entities
			(a)In
			 generalChapter 6 of title 5,
			 United States Code, is amended by adding at the end the following:
				
					613.Reduction or
				waiver of civil penalties imposed on small entities
						(a)Upon the request
				of a small entity, a Regional Advocate of the Office of Advocacy of the Small
				Business Administration (referred to in this section as a Regional
				Advocate) shall submit to an agency a request that the agency reduce or
				waive a civil penalty imposed on the small entity, if the Regional Advocate
				determines that—
							(1)the civil penalty
				was the result of a first-time violation by the small entity of a requirement
				to report information to the agency; and
							(2)the reduction or
				waiver is consistent with the conditions and exclusions described in paragraphs
				(1), (3), (4), (5), and (6) of section 223(b) of the Small Business Regulatory
				Enforcement Fairness Act of 1996 (Public Law 104–121; 110 Stat. 862).
							(b)Not later than 60
				days after the receipt of a request from a Regional Advocate under subsection
				(a), an agency shall send written notice of the decision of the agency with
				respect to the request, together with the reasons for the decision, to the
				Regional Advocate that made the request and the relevant small entity.
						(c)The Chief Counsel
				for Advocacy shall submit to Congress an annual report summarizing—
							(1)the requests
				received by the Regional Advocates from small entities under subsection (a);
				and
							(2)the requests
				submitted by the Regional Advocates to agencies under subsection (a) and the
				results of the
				requests.
							.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 6 of title
			 5, United States Code, is amended by adding at the end the following:
				
					
						613. Reduction or waiver of civil
				penalties imposed on small
				entities.
					
					.
			
